Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 7, 9, 12, 14-16 are pending. Claims 1-2, 7, 9, 12, 14-16 are under examination.

	Withdrawn rejections
Applicant's amendments and arguments filed 01/12/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-2, 7, 9, 12, 14 and 17 over ‘934 (USPGPub 2009/0253934, Published 10-2009, as sited in IDS filed 04/03/2018), ‘979 (USPGPub 2006/0205979, published 09-2006), and ‘673 (USPGPub 2012/0006673, published 01-2012) in the final mailed 11/24/2020 is withdrawn. The amendments to claim 1 have overcome the rejection of record.
The 103(a) rejection of claim 15 over ‘934 (USPGPub 2009/0253934, Published 10-2009, as sited in IDS filed 04/03/2018), ‘979 (USPGPub 2006/0205979, published 09-2006), and ‘673 (USPGPub 2012/0006673, published 01-2012) as applied to claims 1-2, 7, 9, 12, 14 and 17 and in further view of ‘652 (USPGPub 2014/0066652, published 03-2014) in the final mailed 11/24/2020 is withdrawn. The amendments to claim 1 have overcome the rejection of record.


Allowable Subject Matter
Claims 1-2, 7, 9, 12, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:   The closest prior art is ‘934 (USPGPub 2009/0253934, Published 10-2009, as sited in IDS filed 04/03/2018).
934 teaches (Figures 1 and 2, par. 12-25 and 63-66, example 1) a process to prepare technical grade acrylic acid via: cooling a gaseous reaction mixture containing acrylic acid obtained from the oxidation of at least one acrylic acid precursor to a dehydration column without the use of an azeotropic or external solvent (instant step i)).
Resulting in a top stream (instant upper part) which is at least partially condensed and sent back to the dehydration column in the form of a reflux and a bottoms stream (instant lower part). Distilling the bottoms stream in a second column (finishing column) which results in a top stream and a bottoms stream consisting of heavies (instant step ii)). 
Recovering a Tech Grade (technical grade) acrylic acid as a side stream from the second column (finishing column).

934 teaches (example 1) the overhead of the finishing column has 6.6% water.
934 teaches (par 25 and 61) the devise for taking off the side stream can be a hat tray (instant plate claim 1).
934 teaches (Table 2C) the composition of the vapor side stream having benzaldehyde and formaldehyde. These are the heavy and light aldehydes respectively.
934 teaches (par 57) divided wall columns can be used as the second finishing column.
979 ‘979 (USPGPub 2006/0205979, published 09-2006) (par. 41) was brought in to teach the addition of hydrazine to crude (meth)acrylic acid to remove aldehyde impurities.
However, 934 and/or 979 do not teach a second drawing off is carried out in the gas phase on the finishing column, at a position located below the drawing off of a side stream of the purified acrylic acid.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628